DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 7-9, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koo (US 2020/0177921 A1) in view of Budagavi, Madhukar, et al. "Core transform design in the high efficiency video coding (HEVC) standard." IEEE Journal of Selected Topics in Signal Processing 7.6 (2013): 1029-1041 (hereinafter “Budagavi”).
Consider claim 1, Koo teaches a method for decoding at least one digital image from data encoded by an encoder and representative of said image (a decoder for decoding a video signal.  [0075]), said image being divided into a plurality of blocks processed in a defined order (In video coding, one block may be split based on a quadtree (QT). Furthermore, one subblock split by the QT may be further split recursively using the QT. A leaf block that is no longer QT split may be split using at least one method of a binary tree (BT), a ternary tree (TT) or an asymmetric tree (AT). The BT may have two types of splits of a horizontal BT (2NxN, 2NxN) and a vertical BT (Nx2N, Nx2N). The TT may have two types of splits of a horizontal TT (2Nx½N, 2NxN, 2Nx½N) and a vertical TT (½Nx2N, N x2N, ½N x2N). The AT may have four types of splits of a horizontal-up AT (2Nx½N, 2Nx3/2N), a horizontal-down AT (2Nx3/2N, 2Nx½N), a vertical-left AT (½Nx2N, 3/2Nx2N), and a vertical-right AT (3/2Nx2N, ½Nx2N). Each BT, TT, or AT may be further split recursively using the BT, TT, or AT. [0086] – [0093] and Fig. 3A-3C), said method comprising the following acts, implemented by a decoding device for a current block of the image (a decoder for decoding a video signal.  [0075]), comprising a predetermined number (Mv) of lines and a predetermined number (Mh) of columns (In video coding, one block may be split based on a quadtree (QT). Furthermore, one subblock split by the QT may be further split recursively using the QT. A leaf block that is no longer QT split may be split using at least one method of a binary tree (BT), a ternary tree (TT) or an asymmetric tree (AT). The BT may have two types of splits of a horizontal BT (2NxN, 2NxN) and a vertical BT (Nx2N, Nx2N). The TT may have two types of splits of a horizontal TT (2Nx½N, 2NxN, 2Nx½N) and a vertical TT (½Nx2N, N x2N, ½N x2N). The : decoding coefficients of the current block from the encoded data ([0157] – [0167]); decoding an index representative of an identifier of a transform among a plurality of transforms and identifying the transform, each transform of the plurality being expressed as a vertical subtransform of size Mv*Mv and a horizontal subtransform of size Mh*Mh (The decoder may parse (or obtain) a transform combination index from a video signal. In this case, the transform combination index may correspond to any one of a plurality of transform combinations within the transform configuration group (S820). For example, the transform configuration group may include discrete sine transform type 7 (DST7) and discrete cosine transform type 8 (DCTS). The transform combination index may be called an AMT index.  In one embodiment, the transform configuration group may be configured based on at least one of a prediction mode, block size or block shape of a current block. The decoder may derive a transform combination corresponding to the transform combination index (S830). In this case, the transform combination is configured with a horizontal transform and a vertical transform, and may include at least one of the DST-7 or the DCT-8. Furthermore, the transform combination may mean the transform combination described in FIG. 6, but the disclosure is not limited thereto. That is, a configured based on another transform combination according to another embodiment of the disclosure is possible. The decoder may perform an inverse transform on the current block based on the transform combination (S840). If the ; transforming current block into a decoded block transformed, from the transform obtained, by successive application of the vertical sub-transform and then of the horizontal subtransform or respectively of the horizontal subtransform and then of the vertical subtransform (The decoder may parse (or obtain) a transform ; reconstructing the image from the transformed decoded block (a reconstruction unit configured to reconstruct the video signal using the inverse-transformed current block. [0041]); wherein the transforming act comprises, for the application of at least one subtransform of the selected transform: reading from a memory coefficients of a distinct sub-transform, called a core transform, belonging to the plurality of transforms, said core transform comprising a number of rows (Mh', M'v) of non-zero coefficients less than the number of rows and/or the number of columns of the current block (CNVIII can be expanded in terms of SNVII that has number of rows of non-zero coefficients less than the number of rows and/or the number of columns. [0134] – [0146]).
However, Koo does not explicitly teach modified use of the coefficients read, their absolute values being retained, the coefficients read being applied to the first Mh' first 
Budagavi teaches modified use of the coefficients read, their absolute values being retained, the coefficients read being applied to the first Mh' first rows, respectively Mv', first columns of the current block, the following Mh-M'h rows respectively Mv - Mv' columns of the transformed block being constructionally zero (elements in the first stage of transform and second stage of transform are designed to be zero.  Section E and Section F in p. 1031 – p. 1034).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the know technique of designing transforms with value of elements in columns and rows to be zero because such incorporation would facilitate the scaling required after the transforms to fit within 16 bits.  P. 1034.
Consider claim 2, Koo teaches a method for encoding at least one digital image ([0049]), said image being divided into a plurality of blocks of pixels processed in a defined order (In video coding, one block may be split based on a quadtree (QT). Furthermore, one subblock split by the QT may be further split recursively using the QT. A leaf block that is no longer QT split may be split using at least one method of a binary tree (BT), a ternary tree (TT) or an asymmetric tree (AT). The BT may have two types of splits of a horizontal BT (2NxN, 2NxN) and a vertical BT (Nx2N, Nx2N). The TT may have two types of splits of a horizontal TT (2Nx½N, 2NxN, 2Nx½N) and a vertical TT (½Nx2N, N x2N, ½N x2N). The AT may have four types of splits of a horizontal-up AT (2Nx½N, 2Nx3/2N), a horizontal-down AT (2Nx3/2N, , said method comprising the following acts, carried out by an encoding device for a current block of the image ([0049]), comprising a predetermined number (Mv) of rows and a predetermined number (Mh) of columns (In video coding, one block may be split based on a quadtree (QT). Furthermore, one subblock split by the QT may be further split recursively using the QT. A leaf block that is no longer QT split may be split using at least one method of a binary tree (BT), a ternary tree (TT) or an asymmetric tree (AT). The BT may have two types of splits of a horizontal BT (2NxN, 2NxN) and a vertical BT (Nx2N, Nx2N). The TT may have two types of splits of a horizontal TT (2Nx½N, 2NxN, 2Nx½N) and a vertical TT (½Nx2N, N x2N, ½N x2N). The AT may have four types of splits of a horizontal-up AT (2Nx½N, 2Nx3/2N), a horizontal-down AT (2Nx3/2N, 2Nx½N), a vertical-left AT (½Nx2N, 3/2Nx2N), and a vertical-right AT (3/2Nx2N, ½Nx2N). Each BT, TT, or AT may be further split recursively using the BT, TT, or AT. [0086] – [0093] and Fig. 3A-3C): selecting a transform from a plurality of transforms, each of the plurality of transforms being expressed as a vertical subtransform of size Mv*Mv and a horizontal subtransform of size Mh*Mh (FIG. 7 is an embodiment to which the disclosure is applied and is a flowchart illustrating an encoding process on which adaptive multiple transforms (AMT) is performed. In the disclosure, basically, an embodiment in which transforms are separately applied to a horizontal direction and a vertical direction is described, but a transform combination may be configured with non-separable transforms. Alternatively, separable transforms and non-separable transforms ; transforming the current block into a transformed block by the selected transform (FIG. 7 is an embodiment to which the disclosure is applied and is a flowchart illustrating an encoding process on which adaptive multiple transforms (AMT) is performed. In the disclosure, basically, an embodiment in which transforms are separately applied to a horizontal direction and a ; encoding the transformed block to produce coded data representative of the transformed block (FIG. 7 is an embodiment to which the disclosure is applied and is a flowchart illustrating an encoding ; inserting encoded data into a bitstream representative of the encoded image (FIG. 7 is an embodiment to which the disclosure is applied and is a flowchart illustrating an encoding process on which adaptive multiple transforms (AMT) is performed. In the disclosure, basically, an embodiment in which transforms are separately applied to a horizontal direction and a vertical direction is described, but a transform combination may be configured with non-separable transforms. Alternatively, separable transforms and non-separable transforms may be mixed and configured. In this case, if a non-separable transform is used, selecting transform for each row/column or for each horizontal/vertical direction is not necessary, and the transform combinations of FIG. 6 may be used only when separable transforms are selected. Furthermore, the methods proposed in the disclosure may be applied regardless of a primary transform or a secondary transform. That is, there is not limit that the methods must be applied to only any one of a primary transform or a secondary transform and may be applied to both. In this case, the primary transform may mean a transform for first transforming a residual block, and the secondary transform may mean a transform for applying a transform to a block generated as the results of the primary transform. First, the encoder may determine a transform configuration group corresponding to a current block (S710). In this case, the transform configuration group may mean the transform configuration group of FIG. 6, but the disclosure is not limited thereto. The transform configuration group may be configured with other transform combinations. The encoder may perform a transform on available candidate transform combinations within the transform configuration group (S720). The encoder may determine or select a transform combination having the smallest rate distortion (RD) cost based on a result of the ; wherein the transforming comprises, for the application of at least one subtransform of the selected transform: reading from a memory coefficients of at least one distinct subtransform, called a core transform, belonging to the plurality of transforms, said at least one core transform comprising a number of rows (Mh', M'v) of non-zero coefficients less than the number of rows and/or the number of columns of the current block (CNVIII can be expanded in terms of SNVII that has number of rows of non-zero coefficients less than the number of rows and/or the number of columns. [0134] – [0146]).
However, Koo does not explicitly teach modified use of the coefficients read, their absolute values being retained, the coefficients read being applied to the Mh', respectively Mv', first rows of the block, the Mh-M'h subsequent rows respectively columns of the transformed block being constructionally zero.

Budagavi teaches modified use of the coefficients read, their absolute values being retained, the coefficients read being applied to the Mh', respectively Mv', first rows of the block, the Mh-M'h subsequent rows respectively columns of the transformed block being constructionally zero (elements in the first stage of transform and second stage of transform are designed to be zero.  Section E and Section F in p. 1031 – p. 1034).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the know technique of designing transforms with value of elements in columns and rows to be zero because such incorporation would facilitate the scaling required after the transforms to fit within 16 bits.  P. 1034.
Consider claim 7, Koo teaches a device for decoding a stream of coded data representing at least one image, said image being cut into blocks (In video coding, one block may be split based on a quadtree (QT). Furthermore, one subblock split by the QT may be further split recursively using the QT. A leaf block that is no longer QT split may be split using at least one method of a binary tree (BT), a ternary tree (TT) or an asymmetric tree (AT). The BT may have two types of splits of a horizontal BT (2NxN, 2NxN) and a vertical BT (Nx2N, Nx2N). The TT may have two types of splits of a horizontal TT (2Nx½N, 2NxN, 2Nx½N) and a vertical TT (½Nx2N, N x2N, ½N x2N). The AT may have four types of splits of a horizontal-up AT (2Nx½N, 2Nx3/2N), a horizontal-down AT (2Nx3/2N, 2Nx½N), a vertical-left AT (½Nx2N, 3/2Nx2N), and a vertical-right AT (3/2Nx2N, ½Nx2N). Each BT, TT, or AT may be further split recursively using the , wherein the device comprises: a computing machine (a decoder for decoding a video signal.  [0075]) configured or dedicated to: for a current block of the image, comprising a predetermined number (Mv) of lines and a predetermined number (Mh) of columns (In video coding, one block may be split based on a quadtree (QT). Furthermore, one subblock split by the QT may be further split recursively using the QT. A leaf block that is no longer QT split may be split using at least one method of a binary tree (BT), a ternary tree (TT) or an asymmetric tree (AT). The BT may have two types of splits of a horizontal BT (2NxN, 2NxN) and a vertical BT (Nx2N, Nx2N). The TT may have two types of splits of a horizontal TT (2Nx½N, 2NxN, 2Nx½N) and a vertical TT (½Nx2N, N x2N, ½N x2N). The AT may have four types of splits of a horizontal-up AT (2Nx½N, 2Nx3/2N), a horizontal-down AT (2Nx3/2N, 2Nx½N), a vertical-left AT (½Nx2N, 3/2Nx2N), and a vertical-right AT (3/2Nx2N, ½Nx2N). Each BT, TT, or AT may be further split recursively using the BT, TT, or AT. [0086] – [0093] and Fig. 3A-3C): decoding coefficients of the current block from the encoded data ([0157] – [0167]); decoding an index representative of an identifier of a transform among a plurality of transforms and identifying the transform, each transform of the plurality being expressed as a vertical subtransform of size Mv*Mv and a horizontal subtransform of size Mh*Mh (The decoder may parse (or obtain) a transform combination index from a video signal. In this case, the transform combination index may correspond to any one of a plurality of transform combinations within the transform configuration group (S820). For example, the transform configuration group may include discrete sine transform type 7 (DST7) and discrete cosine transform type 8 (DCTS). The ; transforming current block into a decoded block transformed, from the transform obtained, by successive application of the vertical sub-transform and then of the horizontal subtransform or respectively of the horizontal subtransform and then of the vertical subtransform (The decoder may parse (or obtain) a transform combination index from a video signal. In this case, the transform combination index may correspond to any one of a plurality of transform combinations within the transform configuration group (S820). For example, the transform configuration group may include discrete sine transform type 7 (DST7) and discrete cosine transform type 8 (DCTS). The transform combination index may be called an AMT index.  In one embodiment, the transform configuration group may be configured based on at least one of a prediction mode, block size or block shape of a current block. The decoder may derive a transform combination corresponding to the transform combination index (S830). In this case, the transform combination is configured with a horizontal transform and a vertical transform, and may include at least one of the DST-7 or the DCT-8. Furthermore, the transform combination may mean the transform combination described in FIG. 6, but the disclosure is not limited thereto. That is, a configured based on another transform combination according to another embodiment ; reconstructing the image from the transformed decoded block (a reconstruction unit configured to reconstruct the video signal using the inverse-transformed current block. [0041]); wherein the transforming act comprises, for the application of at least one subtransform of the selected transform: reading from a memory coefficients of a distinct sub-transform, called a core transform, belonging to the plurality of transforms, said core transform comprising a number of rows (Mh', M'v) of non-zero coefficients less than the number of rows and/or the number of columns of the current block (CNVIII can be expanded in terms of SNVII that has number of rows of non-zero coefficients less than the number of rows and/or the number of columns. [0134] – [0146]).
However, Koo does not explicitly teach modified use of the coefficients read, their absolute values being retained, the coefficients read being applied to the first Mh' first rows, respectively Mv', first columns of the current block, the following Mh-M'h rows respectively Mv - Mv' columns of the transformed block being constructionally zero.
Budagavi teaches modified use of the coefficients read, their absolute values being retained, the coefficients read being applied to the first Mh' first rows, respectively Mv', first columns of the current block, the following Mh-M'h rows respectively Mv - Mv' columns of the transformed block being constructionally zero (elements in the first stage of transform and second stage of transform are designed to be zero.  Section E and Section F in p. 1031 – p. 1034).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the know technique of designing transforms with value of elements in columns and rows to be zero because such incorporation would facilitate the scaling required after the transforms to fit within 16 bits.  P. 1034.
Consider claim 8, Koo teaches a device for encoding a data stream representative of at least image ([0049]), said image being cut into blocks of pixels (In video coding, one block may be split based on a quadtree (QT). Furthermore, one subblock split by the QT may be further split recursively using the QT. A leaf block that is no longer QT split may be split using at least one method of a binary tree (BT), a ternary tree (TT) or an asymmetric tree (AT). The BT may have two types of splits of a horizontal BT (2NxN, 2NxN) and a vertical BT (Nx2N, Nx2N). The TT may have two types of splits of a horizontal TT (2Nx½N, 2NxN, 2Nx½N) and a vertical TT (½Nx2N, N x2N, ½N x2N). The AT may have four types of splits of a horizontal-up AT (2Nx½N, 2Nx3/2N), a horizontal-down AT (2Nx3/2N, 2Nx½N), a vertical-left AT (½Nx2N, 3/2Nx2N), and a vertical-right AT (3/2Nx2N, ½Nx2N). Each BT, TT, or AT may be further split recursively using the BT, TT, or AT. [0086] – [0093] and Fig. 3A-3C), wherein the device comprises a computing machine configured or dedicated to: for a current block of the image ([0049]), comprising a predetermined number (Mv) of rows and a predetermined number (Mh) of columns (In video coding, one block may be split based on a quadtree (QT). Furthermore, one subblock split by the QT may be further split recursively using the QT. A leaf block that is no longer QT split may be split using at least one method of a binary tree (BT), a ternary tree (TT) or an asymmetric tree (AT). The BT may have two types of splits of a horizontal BT (2NxN, 2NxN) and a vertical BT (Nx2N, Nx2N). The TT may have two types of splits of a horizontal TT (2Nx½N, 2NxN, 2Nx½N) and a vertical TT (½Nx2N, N x2N, ½N x2N). The AT may have four types of splits of a horizontal-up AT (2Nx½N, 2Nx3/2N), a horizontal-down AT (2Nx3/2N, 2Nx½N), a vertical-left AT (½Nx2N, 3/2Nx2N), and a vertical-right : select a transform from a plurality of transforms, each of the plurality of transforms being expressed as a vertical subtransform of size Mv*Mv and a horizontal subtransform of size Mh*Mh (FIG. 7 is an embodiment to which the disclosure is applied and is a flowchart illustrating an encoding process on which adaptive multiple transforms (AMT) is performed. In the disclosure, basically, an embodiment in which transforms are separately applied to a horizontal direction and a vertical direction is described, but a transform combination may be configured with non-separable transforms. Alternatively, separable transforms and non-separable transforms may be mixed and configured. In this case, if a non-separable transform is used, selecting transform for each row/column or for each horizontal/vertical direction is not necessary, and the transform combinations of FIG. 6 may be used only when separable transforms are selected. Furthermore, the methods proposed in the disclosure may be applied regardless of a primary transform or a secondary transform. That is, there is not limit that the methods must be applied to only any one of a primary transform or a secondary transform and may be applied to both. In this case, the primary transform may mean a transform for first transforming a residual block, and the secondary transform may mean a transform for applying a transform to a block generated as the results of the primary transform. First, the encoder may determine a transform configuration group corresponding to a current block (S710). In this case, the transform configuration group may mean the transform configuration group of FIG. 6, but the disclosure is not limited thereto. The transform configuration group may be configured with other transform combinations. The encoder may perform ; transform the current block into a transformed block by the selected transform (FIG. 7 is an embodiment to which the disclosure is applied and is a flowchart illustrating an encoding process on which adaptive multiple transforms (AMT) is performed. In the disclosure, basically, an embodiment in which transforms are separately applied to a horizontal direction and a vertical direction is described, but a transform combination may be configured with non-separable transforms. Alternatively, separable transforms and non-separable transforms may be mixed and configured. In this case, if a non-separable transform is used, selecting transform for each row/column or for each horizontal/vertical direction is not necessary, and the transform combinations of FIG. 6 may be used only when separable transforms are selected. Furthermore, the methods proposed in the disclosure may be applied regardless of a primary transform or a secondary transform. That is, there is not limit that the methods must be applied to only any one of a primary transform or a secondary transform and may be applied to both. In this case, the primary transform may mean a transform for first transforming a residual block, and the secondary transform may mean a transform for applying a transform to a block generated as the results of the primary transform. First, the encoder may determine a transform configuration group corresponding to a current block (S710). In this case, the transform configuration group may mean the transform ; encoding the transformed block to produce coded data representative of the transformed block (FIG. 7 is an embodiment to which the disclosure is applied and is a flowchart illustrating an encoding process on which adaptive multiple transforms (AMT) is performed. In the disclosure, basically, an embodiment in which transforms are separately applied to a horizontal direction and a vertical direction is described, but a transform combination may be configured with non-separable transforms. Alternatively, separable transforms and non-separable transforms may be mixed and configured. In this case, if a non-separable transform is used, selecting transform for each row/column or for each horizontal/vertical direction is not necessary, and the transform combinations of FIG. 6 may be used only when separable transforms are selected. Furthermore, the methods proposed in the disclosure may be applied regardless of a primary transform or a secondary transform. That is, there is not limit that the methods must be applied to only any one of a primary transform or a secondary transform and may be applied to both. In this case, the primary transform may mean a transform for first transforming a residual block, and the secondary transform may mean a transform for applying a transform to a block generated as the results of the primary transform. First, the ; insert encoded data into a bitstream representative of the encoded image (FIG. 7 is an embodiment to which the disclosure is applied and is a flowchart illustrating an encoding process on which adaptive multiple transforms (AMT) is performed. In the disclosure, basically, an embodiment in which transforms are separately applied to a horizontal direction and a vertical direction is described, but a transform combination may be configured with non-separable transforms. Alternatively, separable transforms and non-separable transforms may be mixed and configured. In this case, if a non-separable transform is used, selecting transform for each row/column or for each horizontal/vertical direction is not necessary, and the transform combinations of FIG. 6 may be used only when separable transforms are selected. Furthermore, the methods proposed in the disclosure may be applied regardless of a primary transform or a secondary transform. That is, there is not limit that the methods must be applied to only any one of a primary transform or a secondary transform and may be applied to both. In this case, the primary transform may mean a transform for first transforming a residual ; wherein the act of transforming comprises, for the application of at least one subtransform of the selected transform: reading from a memory coefficients of at least one distinct subtransform, called a core transform, belonging to the plurality of transforms, said at least one core transform comprising a number of rows (Mh', M'v) of non-zero coefficients less than the number of rows and/or the number of columns of the current block (CNVIII can be expanded in terms of SNVII that has number of rows of non-zero coefficients less than the number of rows and/or the number of columns. [0134] – [0146]).
However, Koo does not explicitly teach modified use of the coefficients read, their absolute values being retained, the coefficients read being applied to the Mh', respectively Mv', first rows of the block, the Mh-M'h subsequent rows respectively columns of the transformed block being constructionally zero.
Budagavi teaches modified use of the coefficients read, their absolute values being retained, the coefficients read being applied to the Mh', respectively Mv', first rows of the block, the Mh-M'h subsequent rows respectively columns of the transformed block being constructionally zero (elements in the first stage of transform and second stage of transform are designed to be zero.  Section E and Section F in p. 1031 – p. 1034).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the know technique of designing transforms with value of elements in columns and rows to be zero because such incorporation would facilitate the scaling required after the transforms to fit within 16 bits.  P. 1034.
Consider claim 9, Koo teaches the device is implemented in a user terminal equipment ([0271]).
Consider claim 12, Koo teaches the device is implemented in a user terminal equipment ([0271]).
Claims 3-6, 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koo (US 2020/0177921 A1) in view of Budagavi, Madhukar, et al. "Core transform design in the high efficiency video coding (HEVC) standard." IEEE Journal of Selected Topics in Signal Processing 7.6 (2013): 1029-1041 (hereinafter “Budagavi”) and Li (US 2016/0029046 A1).
Consider claim 3, the combination of Koo and Budagavi teaches all the limitations in claim 1 but does not explicitly teach the modified use of the coefficients of the core subtransform comprises a reversal of the lines of the core subtransform.
Li teaches the modified use of the coefficients of the core subtransform comprises a reversal of the lines of the core subtransform ([0065] – [0066], [0068] – [0069], [0112] – [0113], [0122] – [0123], [0129] – [0130], [0136] – [0137]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the know technique of deriving transform matrices from another transform matrix because such derivation is not processing intensive and can be done during runtime.  As such, significant on-chip space savings may be realized because only the master transform matrices need to be generated and stored in memory or hardwired at chip development time.  [0024].
Consider claim 4, Li teaches the modified use of the coefficients of the core subtransform comprises at least one permutation of two coefficients and at least one change of sign of a coefficient, of the coefficients of the core subtransform 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the know technique of deriving transform matrices from another transform matrix because such derivation is not processing intensive and can be done during runtime.  As such, significant on-chip space savings may be realized because only the master transform matrices need to be generated and stored in memory or hardwired at chip development time.  [0024].
Consider claim 5, Li teaches the number of rows of the current block being is equal to the number of columns Mh=Mv, and the plurality of transforms comprises: - a first vertical subtransform Av0 = A of size Mv*Mv (=Mh*Mh) whose application uses identically the coefficients of a first core subtransform K ([0065] – [0066], [0068] – [0069], [0112] – [0113], [0122] – [0123], [0129] – [0130], [0136] – [0137]); - a second vertical subtransform Av1 = D whose application uses the coefficients of the first core subtransform with reversal of its lines [0065] – [0066], [0068] – [0069], [0112] – [0113], [0122] – [0123], [0129] – [0130], [0136] – [0137] (); - a first horizontal sub-transform Ah0 of size Mh*Mh(=Mv*Mv) whose application uses identically the coefficients of the first core sub-transform K ([0065] – [0066], [0068] – [0069], [0112] – [0113], [0122] – [0123], [0129] – [0130], [0136] – [0137]); - a second horizontal subtransform Ah = D whose application uses the coefficients of the first core subtransform with reversal of its lines ([0065] – [0066], [0068] – [0069], [0112] – [0113], [0122] – [0123], [0129] – [0130], [0136] – [0137]).

Consider claim 6, Li teaches the plurality of transforms comprises: - a first vertical subtransform Av0 = A of size Mv*Mv whose application uses identically the coefficients of a first core K subtransform of size Mv'xMv with Mv' being less than Mv ([0065] – [0066], [0068] – [0069], [0112] – [0113], [0122] – [0123], [0129] – [0130], [0136] – [0137]); - a second vertical subtransform Av1 = C whose application uses the coefficients of the first core subtransform K with reversal of its lines ([0065] – [0066], [0068] – [0069], [0112] – [0113], [0122] – [0123], [0129] – [0130], [0136] – [0137]); - a first horizontal subtransform Ah0 = B of size Mh*Mh whose application uses identically the coefficients of a second core subtransform K' of size Mh'xMh with Mh' being less than Mh ([0065] – [0066], [0068] – [0069], [0112] – [0113], [0122] – [0123], [0129] – [0130], [0136] – [0137]); - a second horizontal subtransform Ah = D whose application uses the coefficients of the second core subtransform K' with reversal of its lines ([0065] – [0066], [0068] – [0069], [0112] – [0113], [0122] – [0123], [0129] – [0130], [0136] – [0137]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the know technique of deriving transform matrices from another transform matrix because such derivation is 
Consider claim 14,  Li teaches the modified use of the coefficients of the core subtransform comprises a reversal of the lines of the core subtransform ([0065] – [0066], [0068] – [0069], [0112] – [0113], [0122] – [0123], [0129] – [0130], [0136] – [0137]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the know technique of deriving transform matrices from another transform matrix because such derivation is not processing intensive and can be done during runtime.  As such, significant on-chip space savings may be realized because only the master transform matrices need to be generated and stored in memory or hardwired at chip development time.  [0024].
Consider claim 15, Li teaches the modified use of the coefficients of the core subtransform comprises at least one permutation of two coefficients and at least one change of sign of a coefficient, of the coefficients of the core subtransform ([0065] – [0066], [0068] – [0069], [0112] – [0113], [0122] – [0123], [0129] – [0130], [0136] – [0137]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the know technique of deriving transform matrices from another transform matrix because such derivation is not processing intensive and can be done during runtime.  As such, significant on-chip 
Consider claim 16, Li teaches the number of rows of the current block being is equal to the number of columns Mh=Mv, and the plurality of transforms comprises: - a first vertical subtransform Av0 = A of size Mv*Mv (=Mh*Mh) whose application uses identically the coefficients of a first core subtransform K ([0065] – [0066], [0068] – [0069], [0112] – [0113], [0122] – [0123], [0129] – [0130], [0136] – [0137]); - a second vertical subtransform Av1 = D whose application uses the coefficients of the first core subtransform with reversal of its lines [0065] – [0066], [0068] – [0069], [0112] – [0113], [0122] – [0123], [0129] – [0130], [0136] – [0137] (); - a first horizontal sub-transform Ah0 of size Mh*Mh(=Mv*Mv) whose application uses identically the coefficients of the first core sub-transform K ([0065] – [0066], [0068] – [0069], [0112] – [0113], [0122] – [0123], [0129] – [0130], [0136] – [0137]); - a second horizontal subtransform Ah = D whose application uses the coefficients of the first core subtransform with reversal of its lines ([0065] – [0066], [0068] – [0069], [0112] – [0113], [0122] – [0123], [0129] – [0130], [0136] – [0137]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the know technique of deriving transform matrices from another transform matrix because such derivation is not processing intensive and can be done during runtime.  As such, significant on-chip space savings may be realized because only the master transform matrices need to be generated and stored in memory or hardwired at chip development time.  [0024].
Consider claim 17, Li teaches the plurality of transforms comprises: - a first vertical subtransform Av0 = A of size Mv*Mv whose application uses identically the coefficients of a first core K subtransform of size Mv'xMv with Mv' being less than Mv ([0065] – [0066], [0068] – [0069], [0112] – [0113], [0122] – [0123], [0129] – [0130], [0136] – [0137]); - a second vertical subtransform Av1 = C whose application uses the coefficients of the first core subtransform K with reversal of its lines ([0065] – [0066], [0068] – [0069], [0112] – [0113], [0122] – [0123], [0129] – [0130], [0136] – [0137]); - a first horizontal subtransform Ah0 = B of size Mh*Mh whose application uses identically the coefficients of a second core subtransform K' of size Mh'xMh with Mh' being less than Mh ([0065] – [0066], [0068] – [0069], [0112] – [0113], [0122] – [0123], [0129] – [0130], [0136] – [0137]); - a second horizontal subtransform Ah = D whose application uses the coefficients of the second core subtransform K' with reversal of its lines ([0065] – [0066], [0068] – [0069], [0112] – [0113], [0122] – [0123], [0129] – [0130], [0136] – [0137]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the know technique of deriving transform matrices from another transform matrix because such derivation is not processing intensive and can be done during runtime.  As such, significant on-chip space savings may be realized because only the master transform matrices need to be generated and stored in memory or hardwired at chip development time.  [0024].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAT CHI CHIO whose telephone number is (571)272-9563.  The examiner can normally be reached on Monday-Thursday 10am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMIE J ATALA can be reached on 571-272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.